Exhibit 10.6

 

ADDENDUM TO CHANGE IN CONTROL AGREEMENT

 

IT IS MUTUALLY UNDERSTOOD AND AGREED BY THE UNDERSIGNED that that certain letter
agreement (the “Change in Control Agreement”) regarding a Change in Control of
Newcor, Inc. (“Newcor”) entered into on the 9th day of August, 2000 by and
between Newcor, a corporation incorporated under the laws of Delaware with a
principal place of business at 4850 Coolidge, Suite 100, Royal Oak, Michigan,
48073, and James J. Connor (“Connor”), of 462 Cumberland Trail, Milford,
Michigan, 48381, shall be amended as follows as of this      day of
            .

 

WHEREAS, on February 25, 2002 (the “Commencement Date”), Newcor and its
subsidiaries, as debtors and debtors in possession (collectively, the
“Debtors”), commenced cases under chapter 11 of title 11 of the United States
Code (the “Bankruptcy Code”); and

 

WHEREAS, on March 11, 2002, pursuant to section 1102 of the Bankruptcy Code, the
United States Trustee for the District of Delaware appointed a statutory
committee of unsecured creditors (the “Creditors’ Committee”); and

 

WHEREAS, the Debtors and Creditors’ Committee negotiated the terms of the First
Amended Joint Plan of Reorganization Under Chapter 11 of the Bankruptcy Code, As
Modified, dated December 30, 2002 (the “Plan”), which was confirmed by the
United States Bankruptcy Court for the District of Delaware on December 31,
2002; and

 

WHEREAS, in connection with the Plan negotiations, Connor has agreed to enter
into this Addendum to modify certain terms of the Change in Control Agreement.

 

NOW THEREFORE, in consideration of the Plan, Newcor and Connor agree as follows:

 

1. Connor hereby waives, releases and discharges any and all causes of action
arising under the Change in Control Agreement against Newcor prior to, and
including the effective date of the Plan.

 

2. Connor hereby agrees that neither the implementation of the Plan nor any of
the transactions related thereto, shall constitute a change of control as such
term is defined in paragraph 5(a) of the Change in Control Agreement.

 

3. Paragraph 3 of the Change in Control Agreement hereby is deleted in its
entirety and shall be of no further force and effect, and all stock options that
Connor may have received at any time through and including the Effective Date
(as defined in the Plan) are hereby terminated and cancelled and of no further
force or effect, and Connor shall not have any rights or claims in respect
thereof.

 

4. Unless otherwise amended by this Addendum, the Change in Control Agreement is
in full force and effect.

 

IN WITNESS WHEREOF the parties have executed this Addendum the day and year
first above written.

 

NEWCOR, INC

         

EMPLOYEE

By:

 

/s/ David A. Segal

--------------------------------------------------------------------------------

         

/s/ James J. Connor

--------------------------------------------------------------------------------

   

David A. Segal

Co-Chief Executive Officer

         

James J. Connor